Title: To John Adams from William Cranch, 13 June 1801
From: Cranch, William
To: Adams, John



Dear Sir
Washington June 13th. 1801

I duly received your favour of 23d ulto. & am glad to hear your boxes arrived safe.
Since I wrote you, the Eastern branch has been enliven’d by the arrival of the frigates, United States, Congress and New York, which are moor’d in the stream opposite the Navy-yard, and dismantled. The marine barracks and stores are also order’d to be erected on the banks of eastern branch, and contracts have been made for building them. The frigates came up the river without difficulty. The United States was lighten’d about 18 inches. I am inform’d by good authority, that Mr. John Langdon is appointed Secretary of the Navy, and is expected here in a few days. The appointment is not yet officially announced. This is probably either a matter of policy, or bargain. It is certainly as politic to diffuse as much presidential influence among the New England States, as possible. The other states are in a very good way without it.
The President is turning out all the old officers as fast as he can decide between the contending claimants. Saml. H. Smith, who is the official organ of all unofficial communications from the Executive, avows the intention of the President to be to displace all federal Marshalls, because the Marshalls have the appointment of Juries, and Juries ought to be republican, that they may operate as a check upon the Judges, who are generally federal, and “who,” as he says, “have been prompt to seize every occasion of aggrandizing executive power, of destroying all freedom of opinions, of executing unconstitutional laws, and of inculcating by the wanton and unsolicited diffusion of heterodox politics, the doctrines of passive obedience & nonresistance.” “The President found the asylum of Justice impure,—he found the Courts under the dominance of political and personal prejudice, habitually employed in preparing or executing partial Vengeance.”—He contends that the Sheriffs, Marshalls & Jurymen ought to be the “organs of public sentiment.”—And as the national sentiment has changed, the marshalls and Jurymen ought to be changed also. So that we may consider the avow’d intention of the Executive to be, to suffer no man to be upon a Jury but good democrats.
Smith says that the only officers who have been removed, are two or three revenue officers, and a few marshalls and attornies. As to the first he says that with regard to two of the persons, the President has only removed from two meritorious citizens the unjust obloquy imposed upon them by his predecessor, by restoring them to offices which they had held by the nomination of Washington, previous to “the wayward period which has just pass’d.” by He asserts that they had been removed by you solely on account of their political opinions, and that they are citizens of undisputed integrity and talent. I do not know exactly to which of the revenue officers he refers—one I believe, if not both, are at Portsmouth, N. Hampshire.—
As to Attornies he says they are the immediate representatives of the President in courts of Justice, and ought to believe every thing to be unconstitutional which the President thinks to be so. He affirms that the President thinks the sedition act is unconstitutional—and the Nation has decided it to be so, by choosing Mr. Jefferson as President, and that every attorney ought to be turn’d out of office who thinks it that act to be constitutional.—This is term’d political tolerance, and which he declares it to be the duty of the president to exercise.
Smith has been strenuously labouring, ever since the Election, to prevent addresses being sent to the President.—The Guardians of Mr. Jefferson, are afraid, either that the true republicans, in the unguarded exultation of their hearts, should let out the true ca principles of the party, or that the President in his answers should pledge himself to principles of hostile to their views.
The President has no Levees. A Person knows not when he may pay his respects without intrusion. I have received and accepted, (with Mrs. Cranch,) an invitation, to dine, although I had not formally waited upon him. I had indeed called on him to get permission to take your Boxes out of the house; but he must have known that my motive was business.—Mr. Madison & his Wife & her sister Miss Paine reside, at present, in his house. When we dined with him, the only other company at table were Genl. Smith, Sam H. Smith and his wife.—We were received with great ease and politeness.—He permits no toasts to be drank. His steward is a french-man. He retains also your former servants, Christopher, Jack & the Groom.—
The Commissioners still hold their offices, and have advertized for a Contract to build up the eliptical room in the south wing of the Capitol; for the house of Representatives. The Pensylvania Avenue between the Capitol & President’s house is to be level’d and gravel’d.—
The Secretaries of State, War & Navy have removed to the new Offices west of the President’s house.
There is little other news here. It is said, but whether with truth or not I am doubtful, that the Executive does not much approve of the reduction of the Navy, and that as little as possible will be done towards carrying into effect the late Act of Congress on that subject.
Matthew Lyon is prosecuting a commission of Bankruptcy against his son James, who has lately, under the name of Doctr. Dinsmore, open’d a circulating library, composed chiefly of the works of modern philosophers, such as Godwin, Darwin, Wolstonecraft, Tom Paine, Philip Freneau, Frankin, Callender, Cooper, Tho Jefferson &c—Mr. Jefferson is at the head of his list of subscribers.
With the highest respect, I am, Sir, yr. obedt. Servt. 
W. Cranch.